Exhibit 10.17

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of
October 23, 2007 and is between Willow Financial Bank, a federally chartered
savings bank (the “Bank” or the “Employer”), and Thomas Saunders (the
“Executive”).

 

WITNESSETH

 

WHEREAS, the Executive is currently employed as the Executive Commercial Sales
Manager of the Bank, and the Bank and the Executive have previously entered into
an employment agreement dated June 8, 2007 (the “Prior Agreement”);

 

WHEREAS, the Bank desires to amend and restate the Prior Agreement in order to
make changes to comply with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), as well as certain other changes; and

 

WHEREAS, in order to induce the Executive to remain in the employ of the
Employer and in consideration of the Executive’s agreeing to be employed by
Employer, the parties desire to specify the severance benefits which shall be
due the Executive by the Employer in the event that his employment with the
Employer is terminated under specified circumstances;

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1.             Definitions. The following words and terms shall have the
meanings set forth below for the purposes of this Agreement:

 

(a)           Average Annual Compensation. The Executive’s “Average Annual
Compensation” for purposes of this Agreement shall be deemed to mean the average
amount of Base Salary and any cash bonus paid to the Executive by the Employer
or any subsidiary thereof during the most recent five calendar years preceding
the year in which the Date of Termination occurs (or such shorter period as the
Executive was employed).

 

(b)           Base Salary. “Base Salary” shall have the meaning set forth in
Section 3(a) hereof.

 

(c)           Cause. Termination of the Executive’s employment for “Cause” shall
mean termination because of personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, or material breach of any provision of this Agreement.

 

(d)           Change in Control. “Change in Control” shall mean a change in the
ownership of the Corporation or the Bank, a change in the effective control of
the Corporation or the Bank or a change in the ownership of a substantial
portion of the assets of the Corporation or the Bank, in each case as provided
under Section 409A of the Code and the regulations thereunder.

 

--------------------------------------------------------------------------------


 

(e)           Corporation. “Corporation” shall mean Willow Financial Bancorp,
Inc., a Pennsylvania corporation and the parent holding company of the Bank.

 

(f)            Date of Termination. “Date of Termination” shall mean (i) if the
Executive’s employment is terminated for Cause, the date on which the Notice of
Termination is given, (ii) if the Executive’s employment is terminated due to
his death, the date of death, and (iii) if the Executive’s employment is
terminated for any other reason, the date specified in such Notice of
Termination.

 

(g)           Disability. “Disability” shall mean the Executive (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Employer.

 

(h)           Effective Date. The Effective Date of this Agreement shall mean
the date first above written.

 

(i)            Good Reason. Termination by the Executive of the Executive’s
employment for “Good Reason” shall mean termination by the Executive based on
the occurrence of any of the following events:

 

(i)            any material breach of this Agreement by the Bank, including
without limitation any of the following: (A) a material diminution in the
Executive’s base compensation, (B) a material diminution in the Executive’s
authority, duties or responsibilities as prescribed in Section 2, or (C) a
material diminution in the authority, duties or responsibilities of the officer
to whom the Executive is required to report, or

 

(ii)           any material change in the geographic location at which the
Executive must perform his services under this Agreement;

 

provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Employer within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Employer shall thereafter have the right to remedy the
condition within thirty (30) days of the date the Employer received the written
notice from the Executive. If the Employer remedies the condition within such
thirty (30) day cure period, then no Good Reason shall be deemed to exist with
respect to such condition. If the Employer does not remedy the condition within
such thirty (30) day cure period, then the Executive may deliver a Notice of
Termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period.

 

(j)            IRS. IRS shall mean the Internal Revenue Service.

 

2

--------------------------------------------------------------------------------


 

(k)           Notice of Termination. Any purported termination of the
Executive’s employment by the Employer for any reason, including without
limitation for Cause, Disability or Retirement, or by the Executive for any
reason, including without limitation for Good Reason, shall be communicated by a
written “Notice of Termination” to the other party hereto. For purposes of this
Agreement, a “Notice of Termination” shall mean a dated notice which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, (iii) specifies a Date of Termination, which shall be not less than
thirty (30) nor more than ninety (90) days after such Notice of Termination is
given, except in the case of the Employer’s termination of the Executive’s
employment for Cause, which shall be effective immediately, and except as set
forth in Section 19(a) hereof; and (iv) is given in the manner specified in
Section 11 hereof.

 

(l)            Retirement. “Retirement” shall mean voluntary termination by the
Executive in accordance with the Employer’s retirement policies, including early
retirement, generally applicable to the Employer’s salaried employees.

 

2.             Term of Employment.

 

(a)           The term of this Agreement shall commence on June 25, 2007. As of
such date, the Employer hereby employs the Executive as Executive Commercial
Sales Manager, and the Executive hereby accepts said employment and agrees to
render such services to the Employer on the terms and conditions set forth in
this Agreement. Unless extended as provided in this Section 2, this Agreement
shall terminate on June 30, 2009. Prior to July 1, 2009 and each July 1
thereafter, the Board of Directors of the Employer shall consider and review
(after taking into account all relevant factors, including the Executive’s
performance hereunder) a one-year extension of the term of this Agreement, and
the term shall continue to extend each July 1 if the Board of Directors approves
such extension unless the Executive gives written notice to the Employer of the
Executive’s election not to extend the term, with such written notice to be
given not less than thirty (30) days prior to any such July 1. If the Board of
Directors of the Employer elects not to extend the term, it shall give written
notice of such decision to the Executive not less than thirty (30) days prior to
any such July 1. If any party gives timely notice that the term will not be
extended as of any July 1, then this Agreement shall terminate at the conclusion
of its remaining term. References herein to the term of this Agreement shall
refer both to the initial term and successive terms.

 

(b)           During the term of this Agreement, the Executive shall perform
such executive services for the Employer as may be consistent with his titles
and from time to time assigned to him by the Board of Directors of the Employer.
During the term of this Agreement, the Executive shall devote his best efforts
and his full time effort to the affairs and business of the Employer.

 

3.             Compensation and Benefits.

 

(a)           Base Salary. The Employer shall compensate and pay the Executive
for his services during the term of this Agreement at a minimum base salary of
$200,000 per year (“Base Salary”), which may be increased from time to time in
such amounts as may be determined by the Board of Directors of the Employer and
may not be decreased without the Executive’s express written

 

3

--------------------------------------------------------------------------------


 

consent. In addition to his Base Salary, the Executive shall be entitled to
receive during the term of this Agreement such bonus payments as may be
determined by the Board of Directors of the Employer.

 

(b)           Signing Bonus. As of June 25, 2007, the Bank shall pay to the
Executive a signing bonus of $75,000. In the event the Executive’s employment
with the Bank is terminated for any reason prior to completing two full years of
employment, other than a termination following a Change in Control or a
termination by the Bank without cause, then the Executive shall repay (i) 100%
of the signing bonus if the Date of Termination is within the first 12 months
following the date of hire and (ii) 50% of the signing bonus if the Date of
Termination is within the second 12 months following the date of hire, with such
repayment in either event to be made within ten (10) days of the Date of
Termination.

 

(c)           Annual Incentive Bonuses. The Executive shall be entitled to
receive a guaranteed incentive bonus of $50,000 for the fiscal year ending June
30, 2008 (“Fiscal 2008”) under the annual bonus plan if he remains employed
until the end of Fiscal 2008, with such bonus to be paid in September 2008.
Subsequent to Fiscal 2008, the Executive shall have the opportunity to earn an
incentive bonus of 25% to 45% of Base Salary under the annual bonus plan,
dependent upon the achievement of specified goals.

 

(d)           Benefit Plans. During the term of this Agreement, the Executive
shall be entitled to participate in and receive the benefits of any pension or
other retirement benefit plan, profit sharing, stock option, employee stock
ownership, or other plans, benefits and privileges given to employees and
executives of the Employer, to the extent commensurate with his then duties and
responsibilities, as fixed by the Board of Directors of the Employer, provided
that participation in the annual bonus plan shall be in accordance with Section
3(c) above. The Employer shall not make any changes in such plans, benefits or
privileges which would adversely affect the Executive’s rights or benefits
thereunder, unless such change occurs pursuant to a program applicable to all
executive officers of the Employer and does not result in a disproportionately
greater adverse change in the rights of or benefits to the Executive as compared
with any other executive officer of the Employer. Nothing paid to the Executive
under any plan or arrangement presently in effect or made available in the
future shall be deemed to be in lieu of the salary or signing bonus payable to
the Executive pursuant to Sections 3(a) and 3(b) hereof.

 

(e)           Paid Time Off. During the term of this Agreement, the Executive
shall be entitled to 25 days per year of paid time off, with the number of days
for 2007 to be pro-rated based on the Effective Date. The Executive may utilize
such paid time off in accordance with the policies as established from time to
time by the Board of Directors of the Employer. The Executive shall not be
entitled to receive any additional compensation from the Employer for failure to
utilize such paid time off, nor shall the Executive be able to accumulate unused
paid time off from one year to the next, except to the extent authorized by the
Board of Directors of the Employer.

 

(f)            Automobile Allowance. The Executive shall be entitled to receive
from the Bank an automobile allowance of $10,000 per year, with such allowance
to be paid in equal monthly installments.

 

4

--------------------------------------------------------------------------------


 

(g)           Equity Grants. As of June 25, 2007, the Executive shall receive a
restricted stock award for 10,000 shares of common stock of the Corporation,
with such award to vest at the rate of one-third per year on each of the first
three annual anniversary dates of the date of hire. The Executive shall be
considered for future restricted stock awards with a value of 20% to 35% of his
Base Salary, subject to approval by the Board of Directors of the Corporation or
an authorized committee thereof.

 

(h)           Supplemental Executive Retirement Plan. The Executive shall be
entitled to participate in a supplemental executive retirement plan.

 

4.             Expenses. The Employer shall reimburse the Executive or otherwise
provide for or pay for all reasonable expenses incurred by the Executive in
furtherance of or in connection with the business of the Employer, including,
but not by way of limitation, the maintenance of Series 7 and Series 63
licenses, subject to such reasonable documentation and other limitations as may
be established by the Board of Directors of the Employer. If such expenses are
paid in the first instance by the Executive, the Employer shall reimburse the
Executive therefor. Such reimbursement shall be paid promptly by the Employer
and in any event no later than March 15 of the year immediately following the
year in which such expenses were incurred.

 

5.             Termination.

 

(a)           General. The Employer shall have the right, at any time upon prior
Notice of Termination, to terminate the Executive’s employment hereunder for any
reason, including without limitation termination for Cause, Disability or
Retirement, and the Executive shall have the right, upon prior Notice of
Termination, to terminate his employment hereunder for any reason.

 

(b)           For Cause. In the event that the Executive’s employment is
terminated by the Employer for Cause, the Executive shall have no right pursuant
to this Agreement to compensation or other benefits for any period after the
applicable Date of Termination.

 

(c)           Voluntary Termination by the Executive. In the event the Executive
terminates his employment hereunder other than for death, Disability, Retirement
or Good Reason, then the Executive shall have no right pursuant to this
Agreement to compensation or other benefits for any period after the applicable
Date of Termination.

 

(d)           Death. In the event the Executive’s employment hereunder is
terminated due to death, neither the Executive nor his estate or named
beneficiaries shall have any right pursuant to this Agreement to compensation or
other benefits for any period after the Date of Termination.

 

(e)           Disability. In the event the Executive’s employment hereunder is
terminated due to Disability, the Executive shall be entitled to receive any
disability benefits provided under any disability plan maintained by the
Employer. Other than as set forth above, the Executive shall have no right
pursuant to this Agreement to compensation or other benefits for any period
after the Date of Termination.

 

5

--------------------------------------------------------------------------------


 

(f)            Retirement. In the event the Executive’s employment hereunder is
terminated due to Retirement, the Executive shall have no right pursuant to this
Agreement to compensation or other benefits for any period after the Date of
Termination.

 

(g)           Involuntary Termination. In the event that (i) the Executive’s
employment is terminated by the Employer for other than Cause, Disability,
Retirement or the Executive’s death or (ii) such employment is terminated by the
Executive for Good Reason, then the Employer shall pay to the Executive, within
thirty (30) days following the Date of Termination, a cash severance amount
equal to one times the Executive’s current Base Salary; provided, however, that
this Section 5(g) shall not be applicable if the termination of employment
occurs concurrently with or subsequent to a Change in Control.

 

(h)           Change in Control Termination. In the event that (i) the
Executive’s employment is terminated concurrently with or within twelve (12)
months following a Change in Control for other than Cause, Disability,
Retirement or the Executive’s death or (ii) the Executive elects to terminate
his employment for Good Reason, then the Employer shall, subject to the
provisions of Section 6 hereof, if applicable,

 

(A)          pay to the Executive, within thirty (30) days following the Date of
Termination, a cash severance amount equal to two (2) times the Executive’s
Average Annual Compensation if the Change in Control occurs on or before June
30, 2009 and one (1) times the Executive’s Average Annual Compensation if the
Change in Control occurs after June 30, 2009; and

 

(B)           maintain and provide for a period ending at the earlier of (i) two
(2) years subsequent to the Date of Termination if the Change in Control occurs
on or before June 30, 2009 and one (1) year subsequent to the Date of
Termination if the Change in Control occurs after June 30, 2009 or (ii) the date
of the Executive’s full-time employment by another employer (provided that the
Executive is entitled under the terms of such employment to benefits
substantially similar to those described in this subparagraph (B)), at no cost
to the Executive, the Executive’s continued participation in all group
insurance, life insurance, health and accident insurance and disability
insurance offered by the Employer in which the Executive was participating
immediately prior to the Date of Termination; provided that any insurance
premiums payable by the Employer or any successors pursuant to this Section
5(h)(B) shall be payable at such times and in such amounts as if the Executive
was still an employee of the Employer, subject to any increases in such amounts
imposed by the insurance company or COBRA, and the amount of insurance premiums
required to be paid by the Employer in any taxable year shall not affect the
amount of insurance premiums required to be paid by the Employer in any other
taxable year; and provided further that if the Executive’s participation in any
group insurance plan is barred, the Employer shall either arrange to provide the
Executive with insurance benefits substantially similar to those which the
Executive was entitled to receive under such group insurance plan or, if such
coverage cannot be obtained, pay a lump sum cash equivalency amount within
thirty (30) days following the Date of Termination based on the annualized rate
of premiums being paid by the Employer as of the Date of Termination; and

 

6

--------------------------------------------------------------------------------


 

(C)           pay to the Executive, in a lump sum within thirty (30) days
following the Date of Termination, a cash amount equal to the projected cost to
the Employer of providing benefits to the Executive for a period of two (2)
years if the Change in Control occurs on or before June 30, 2009 and one (1)
year if the Change in Control occurs after June 30, 2009  pursuant to any other
employee benefit plans, programs or arrangements offered by the Employer in
which the Executive was entitled to participate immediately prior to the Date of
Termination (excluding (y) stock option plans, restricted stock plans and
employee stock ownership plans of the Employer and (z) bonuses and other items
of cash compensation), with the projected cost to the Employer to be based on
the costs incurred for the calendar year immediately preceding the year in which
the Date of Termination occurs and with any automobile-related costs to exclude
any depreciation on Bank-owned automobiles.

 

6.             Limitation of Benefits under Certain Circumstances. If the
payments and benefits pursuant to Section 5 hereof, either alone or together
with other payments and benefits which the Executive has the right to receive
from the Employer and its affiliates would constitute a “parachute payment”
under Section 280G of the Code, then the payments and benefits payable by the
Employer pursuant to Section 5 hereof shall be reduced by the minimum amount
necessary to result in no portion of the payments and benefits payable by the
Employer under Section 5 being non-deductible to the Employer pursuant to
Section 280G of the Code and subject to the excise tax imposed under Section
4999 of the Code. If the payments and benefits under Section 5 are required to
be reduced, the cash severance shall be reduced first, followed by a reduction
in the fringe benefits. The determination of any reduction in the payments and
benefits to be made pursuant to Section 5 shall be based upon the opinion of
independent counsel selected by the Employer and paid by the Employer. Such
counsel shall promptly prepare the foregoing opinion, but in no event later than
thirty (30) days from the Date of Termination, and may use such actuaries as
such counsel deems necessary or advisable for the purpose. Nothing contained in
this Section 6 shall result in a reduction of any payments or benefits to which
the Executive may be entitled upon termination of employment under any
circumstances other than as specified in this Section 6, or a reduction in the
payments and benefits specified in Section 5 below zero.

 

7.             Mitigation; Exclusivity of Benefits.

 

(a)           The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the
Executive as a result of employment by another employer after the Date of
Termination or otherwise, except as set forth in Section 5(h)(B)(ii) hereof.

 

(b)           The specific arrangements referred to herein are not intended to
exclude any other benefits which may be available to the Executive upon a
termination of employment with the Employer pursuant to employee benefit plans
of the Employer or otherwise.

 

8.             Withholding. All payments required to be made by the Employer
hereunder to the Executive shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Employer may
reasonably determine should be withheld pursuant to any applicable law or
regulation.

 

7

--------------------------------------------------------------------------------


 

9.             Competitive Activities.

 

(a)           The Executive agrees and acknowledges that by virtue of his
employment hereunder, he will maintain an intimate knowledge of the activities
and affairs of the Employer, including trade secrets, plans, business plans,
strategies, projections, market studies, customer information, employee records
and other internal proprietary and confidential information and matters
(collectively “Confidential Information”). As a result, and also because of the
special, unique and extraordinary services that the Executive is capable of
performing for the Employer or one of its competitors, the Executive recognizes
that the services to be rendered by him hereunder are of a character giving them
a peculiar value, the loss of which cannot be adequately or reasonably
compensated for by damages.

 

(b)           Except for the purpose of carrying out his duties hereunder, the
Executive will not remove or retain, or make copies or reproductions of, any
figures, documents, records, discs, computer records, calculations, letters,
papers, or recorded or documented information of any type or description
relating to the business of the Employer. The Executive agrees that he will not
divulge to others any information (whether or not documented or recorded) or
data acquired by him while in the Employer’s employ relating to methods,
processes or other trade secrets or other Confidential Information.

 

(c)           The Executive agrees that the Employer is, and shall be, the sole
and exclusive owner of all improvements, ideas and suggestions, whether or not
subject to patent or trademark protection, and all copyrightable materials which
are conceived by the Executive during his employment, which relate to the
business of the Employer, which are confidential, or which are not readily
ascertainable from persons or other sources outside the Employer.

 

(d)           Unless the Executive’s employment is terminated in connection with
or following a Change in Control, then for a period of one year after the
termination of employment, the Executive shall not, directly or indirectly,
solicit, induce, encourage or attempt to influence any client, customer or
employee of the Employer to cease to do business with, or to terminate any
employee’s employment with, the Employer. The Executive shall not be subject to
any of the limitations set forth in the preceding sentence if the Executive’s
employment is terminated in connection with or following a Change in Control.

 

(e)           The Executive agrees that during the term of his employment
hereunder, except with the express consent of the Employer, he will not,
directly or indirectly, engage or participate in, become a director of, or
render advisory or other services for, or in connection with, or become
interested in, or make any financial investment in any firm, corporation,
business entity or business enterprise competitive with or to any business of
the Employer; provided, however, that the Executive shall not thereby be
precluded or prohibited from owning passive investments, including investments
in the securities of other financial institutions, so long as such ownership
does not require him to devote substantial time to management or control of the
business or activities in which he has invested. Notwithstanding anything to the
contrary contained in this Agreement, during the term of this Agreement, the
Executive shall have no employment contract or other written or oral agreement
concerning employment as an officer of a savings bank or any other financial
institution or financial institution holding company nor with any other entity
or person other than the Bank or

 

8

--------------------------------------------------------------------------------


 

the Corporation. The provisions of this Section 9(e) shall not be applicable if
the Executive’s employment is terminated in connection with or following a
Change in Control.

 

(f)            The Employer shall be entitled to immediate injunctive or other
equitable relief to restrain the Executive from failing to comply with any
obligation under this Section 9 or from rendering his services to persons or
entities than the Employer, in addition to any other remedies to which the
Employer may be entitled under law. The right to such injunctive or other
equitable relief shall survive the termination by the Employer of the
Executive’s employment.

 

(g)           The Executive acknowledges that the restrictions contained in this
Section 9 are reasonable and necessary to protect the legitimate interests of
the Employer and that any violation thereof would result in irreparable injuries
to the Employer. The Executive acknowledges that, if the Executive violates any
of these restrictions, the Employer is entitled to obtain from any court of
competent jurisdiction, preliminary and permanent injunctive relief as well as
damages, and an equitable accounting of any earnings, profits and other benefits
arising from such violation, which rights shall be cumulative and in addition to
any other rights or remedies to which the Employer may be entitled. The
Executive further acknowledges that the provisions of Sections 9(a), (b), (c),
(f) and (g) shall remain in full force and effect beyond the termination of the
Executive’s employment for any reason, including but not limited to termination
in connection with or following a Change in Control.

 

10.          Assignability. The Employer may assign this Agreement and its
rights and obligations hereunder in whole, but not in part, to any corporation,
bank or other entity with or into which the Employer may hereafter merge or
consolidate or to which the Employer may transfer all or substantially all of
its assets, if in any such case said corporation, bank or other entity shall by
operation of law or expressly in writing assume all obligations of the Employer
hereunder as fully as if it had been originally made a party hereto, but may not
otherwise assign this Agreement or its rights and obligations hereunder. The
Executive may not assign or transfer this Agreement or any rights or obligations
hereunder.

 

11.          Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by first-class certified
or registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

 

To the Employer:

 

Secretary

 

 

Willow Financial Bank

 

 

170 South Warner Road

 

 

Wayne, Pennsylvania 19087

 

 

 

To the Executive:

 

Thomas Saunders

 

 

At his last address on file with

 

 

the Employer

 

12.          Amendment; Waiver. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the

 

9

--------------------------------------------------------------------------------


 

Executive and such officer or officers as may be specifically designated by the
Board of Directors of the Employer to sign on its behalf. No waiver by any party
hereto at any time of any breach by any other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. In addition, notwithstanding
anything in this Agreement to the contrary, the Employer may amend in good faith
any terms of this Agreement, including retroactively, in order to comply with
Section 409A of the Code.

 

13.          Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the Commonwealth of
Pennsylvania.

 

14.          Nature of Obligations. Nothing contained herein shall create or
require the Employer to create a trust of any kind to fund any benefits which
may be payable hereunder, and to the extent that the Executive acquires a right
to receive benefits from the Employer hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Employer.

 

15.          Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

16.          Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

 

17.          Changes in Statutes or Regulations. If any statutory or regulation
provision referenced herein is subsequently changed or re-numbered, or is
replaced by a separate provision, then the references in this Agreement to such
statutory or regulatory provision shall be deemed to be a reference to such
section as amended, re-numbered or replaced.

 

18.          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

19.          Regulatory Actions. The following provisions shall be applicable to
the parties to the extent that they are required to be included in employment
agreements between a savings association and its employees pursuant to Section
563.39(b) of the Regulations Applicable to All Savings Associations, 12 C.F.R.
§563.39(b), or any successor thereto, and shall be controlling in the event of a
conflict with any other provision of this Agreement, including without
limitation Section 5 hereof.

 

(a)           The Bank’s Board of Directors may terminate the Executive’s
employment at any time, but any termination by the Bank’s Board of Directors,
other than termination for Cause, shall not prejudice the Executive’s right to
compensation or other benefits under this Agreement.

 

(b)           If the Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Employer’s affairs by a
notice served under Section 8(e)(3) or

 

10

--------------------------------------------------------------------------------


 

Section 8(g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12 U.S.C.
§1818(e)(3) and 1818(g)(1)), the Employer’s obligations under this Agreement
shall be suspended as of the date of service, unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Employer may, in
its discretion:  (i) pay the Executive all or part of the compensation withheld
while its obligations under this Agreement were suspended, and (ii) reinstate
(in whole or in part) any of its obligations which were suspended.

 

(c)           If the Executive is removed from office and/or permanently
prohibited from participating in the conduct of the Employer’s affairs by an
order issued under Section 8(e)(4) or Section 8(g)(1) of the FDIA (12 U.S.C.
§1818(e)(4) and (g)(1)), all obligations of the Employer under this Agreement
shall terminate as of the effective date of the order, but vested rights of the
Executive and the Employer as of the date of termination shall not be affected.

 

(d)           If the Bank is in default, as defined in Section 3(x)(1) of the
FDIA (12 U.S.C. §1813(x)(1)), all obligations under this Agreement shall
terminate as of the date of default, but vested rights of the Executive and the
Employer as of the date of termination shall not be affected.

 

(e)           All obligations under this Agreement shall be terminated pursuant
to 12 C.F.R. §563.39(b)(5), except to the extent that it is determined that
continuation of the Agreement for the continued operation of the Employer is
necessary:  (i) by the Director of the Office of Thrift Supervision (“OTS”), or
his/her designee, at the time the Federal Deposit Insurance Corporation (“FDIC”)
enters into an agreement to provide assistance to or on behalf of the Bank under
the authority contained in Section 13(c) of the FDIA (12 U.S.C. §1823(c)); or
(ii) by the Director of the OTS, or his/her designee, at the time the Director
or his/her designee approves a supervisory merger to resolve problems related to
operation of the Bank or when the Bank is determined by the Director of the OTS
to be in an unsafe or unsound condition, but vested rights of the Executive and
the Employer as of the date of termination shall not be affected.

 

20.          Regulatory Prohibition. Notwithstanding any other provision of this
Agreement to the contrary, any payments made to the Executive pursuant to this
Agreement, or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the FDIA (12 U.S.C. §1828(k)) and the regulations
promulgated thereunder, including 12 C.F.R. Part 359. In the event of the
Executive’s termination of employment with the Bank for Cause, all employment
relationships and managerial duties with the Bank shall immediately cease
regardless of whether the Executive remains in the employ of the Corporation
following such termination. Furthermore, following such termination for Cause,
the Executive will not, directly or indirectly, influence or participate in the
affairs or the operations of the Bank.

 

21.          Payment of Costs and Legal Fees and Reinstatement of Benefits. In
the event any dispute or controversy arising under or in connection with the
Executive’s termination is resolved in favor of the Executive, whether by
judgment, arbitration or settlement, the Executive shall be entitled to the
payment of (a) all legal fees incurred by the Executive in resolving such
dispute or controversy, and (b) any back-pay, including Base Salary, bonuses and
any other cash compensation, fringe benefits and any compensation and benefits
due to the Executive under this Agreement.

 

11

--------------------------------------------------------------------------------


 

22.          Entire Agreement. This Agreement embodies the entire agreement
between the Employer and the Executive with respect to the matters agreed to
herein. All prior agreements between the Employer and the Executive with respect
to the matters agreed to herein, including the Prior Agreement, are hereby
superseded and shall have no force or effect.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first written above.

 

Attest:

WILLOW FINANCIAL BANK

 

 

 

 

/s/ Joseph T. Crowley

 

By:

/s/ Donna M. Coughey

 

Joseph T. Crowley

 

Donna M. Coughey

Senior Vice President,

 

President and Chief Executive Officer

Chief Financial Officer and

 

 

Corporate Secretary

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

By:

/s/ Thomas Saunders

 

 

 

Thomas Saunders

 

 

12

--------------------------------------------------------------------------------